 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT

 7                        EASTERN DISTRICT OF CALIFORNIA

 8

 9       GREENGATE FRESH, LLLP,            No.   2:18-cv-03161-JAM-EFB
         an Arizona limited liability
10       limited partnership,
11                   Plaintiff,            ORDER GRANTING PLAINTIFF’S
                                           MOTION FOR A PRELIMINARY
12           v.                            INJUNCTION
13       TRINITY FRESH PROCUREMENT,
         LLC, et al.,
14
                     Defendants.
15

16           On December 26, 2018, Plaintiff filed a Motion for a
17   Preliminary Injunction under the Perishable Agricultural
18   Commodities Act (“PACA”), seeking continued injunctive relief to
19   prevent Defendants from dissipating trust assets.       See Mot., ECF
20   No. 12; Compl., ECF No. 1.       Defendants have not responded.     The
21   Court granted Plaintiff’s Motion for a Temporary Restraining
22   Order on December 20, 2018, TRO Order, ECF No. 11, and modified
23   that order pursuant to the parties’ stipulation on December 27,
24   2018, Order, ECF No. 14.      For the reasons given below, the Court
25   GRANTS Plaintiff’s Motion for a Preliminary Injunction.1
26   ///
27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g).
                                      1
 1                              I.     BACKGROUND

 2          Between March 16, 2018 and December 3, 2018, Plaintiff sold

 3   Defendants produce totaling an invoiced amount of $540,979.90.

 4   Decl. of John P. Iverson (“Iverson Decl.”), ECF No. 4-2, p. 2

 5   ¶ 4.   Defendants have failed to pay those invoices.          Id. ¶¶ 6–9.

 6   On December 11, 2018, Plaintiff received an email from Defendant

 7   Paul Abess, stating that Trinity Procurement had ceased

 8   operations and will not have sufficient funds to satisfy its

 9   creditors with PACA trust claims accepted in the final 30 days

10   of operations.    Id. ¶ 10.     Abess’s email also stated that

11   Trinity Procurement intended to use remaining funds to pay final

12   wages, benefits, and taxes.      Id.       Shortly after receiving this

13   email, Plaintiff filed its Complaint.          See Compl.

14

15                            II.    LEGAL STANDARD

16          A.   The Perishable Agricultural Commodities Act (“PACA”)

17          Congress enacted PACA in 1930 to prevent unfair trading

18   practices in the produce industry.          Sunkist Growers, Inc. v.

19   Fisher, 104 F.3d 280, 282 (9th Cir. 1997).          In 1984, Congress

20   amended PACA “to remedy the burden on commerce in perishable
21   agricultural commodities and to protect the public interest

22   caused by accounts receivable financing arrangements that

23   encumber or give lenders a security interest in the perishable

24   agricultural commodities superior to the growers.”           S & H

25   Packing & Sales Co. v. Tanimura Distrib., Inc., 883 F.3d 797,

26   802 (9th Cir. 2018) (en banc) (internal quotation marks
27   omitted).   “Congress intended to shield agricultural growers

28   from risk in enacting PACA ‘to protect the public interest.’ ”
                                            2
 1   Id. (quoting 7 U.S.C. § 499e(c)(1)).      Accordingly, PACA seeks

 2   “to benefit all parties and society by ensuring that growers are

 3   protected; lenders know their risk; and agricultural commerce is

 4   encouraged to benefit society.”     Id.

 5         To enact its goals, PACA creates a statutory trust to

 6   protect produce growers:

 7         Perishable agricultural commodities received by a
           commission merchant, dealer, or broker in all
 8         transactions, and all inventories of food or other
           products derived from perishable agricultural
 9         commodities, and any receivables or proceeds from the
           sale of such commodities or products, shall be held by
10         such commission merchant, dealer, or broker in trust
           for the benefit of all unpaid suppliers or sellers of
11         such commodities or agents involved in the
           transaction, until full payment of the sums owing in
12         connection with such transactions has been received by
           such unpaid suppliers, sellers, or agents.
13

14   7 U.S.C. § 499e(c)(2).     “This provision imposes a ‘nonsegregated

15   floating trust’ on the commodities and their derivatives, and

16   permits the commingling of trust assets without defeating the

17   trust.”   S & H Packing, 883 F.3d at 802 (quoting Endico

18   Potatoes, Inc. v. CIT Grp./Factoring, Inc., 67 F.3d 1063, 1067

19   (2d Cir. 1995)).

20         Unpaid sellers of produce must give written notice of their
21   intent to preserve PACA trust benefits within thirty days or

22   include a statutorily specified notice on its invoices.     7

23   U.S.C. § 499e(c)(3–4).     PACA makes it unlawful for buyers to

24   fail to make full payments promptly or fail to maintain the

25   trust.    7 U.S.C. § 499b(4).   Buyers who violate § 499b are

26   subject to liability for any damages caused by their violation.
27   7 U.S.C. § 499e(a).

28   ///
                                        3
 1        B.     Preliminary Injunctions

 2        Federal Rule of Civil Procedure 65 provides authority to

 3   issue either preliminary injunctions or temporary restraining

 4   orders.     Plaintiffs seeking these forms of injunctive relief

 5   must demonstrate (1) that they are likely to succeed on the

 6   merits, (2) that they are likely to suffer irreparable harm in

 7   the absence of preliminary relief, (3) that the balance of

 8   equities tips in their favor, and (4) that an injunction is in

 9   the public interest.     Am. Trucking Ass’ns v. City of Los

10   Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting Winter v.

11   Natural Res. Def. Council, 555 U.S. 7 (2008)).

12

13                               III.    ANALYSIS

14        A.     Likelihood of Success

15        District Courts in the Ninth Circuit regularly grant

16   injunctive relief in PACA cases, concluding that the prospect of

17   trust assets being depleted constitutes irreparable injury.        See

18   CP Produce, LLC v. Quality Fresh Farms, Inc., No.

19   118CV00077DADEPG, 2018 WL 1980749, at *3 (E.D. Cal. Jan. 19,

20   2018) (collecting cases).
21        Here, Plaintiff has demonstrated a likelihood of success on

22   its claims.     GreenGate Fresh provided evidence that it is a

23   “dealer” within the meaning of PACA, and that Trinity

24   Distribution and Trinity Procurement are buyers licensed under

25   PACA.   See Iverson Decl., ¶¶ 3–4.       Plaintiff further provides

26   evidence that Defendants Abess and Trinity Procurement were in
27   positions of control over Plaintiff’s PACA trust assets.        See

28   id. ¶ 11.    The produce was sold in interstate commerce, as
                                          4
 1   required by 7 U.S.C. § 499a(b)(8).     Id. ¶ 4.   The invoices

 2   contain the statutorily required language to ensure Plaintiff

 3   preserved its rights to the benefits of the statutory trust

 4   under 7 U.S.C. § 499e(c)(4).   Iverson Decl., Ex. 1, ECF No. 4-2,

 5   pp. 5–136.    Plaintiff provides declarations that Defendants

 6   accepted its produce, but have not paid the provided invoices.

 7   Id. ¶¶ 8–9.

 8       Given this evidence, it is likely Plaintiff can succeed on

 9   the merits of its PACA claims.

10       B.   Likelihood of Irreparable Injury

11       Plaintiff can also show a likelihood of irreparable injury

12   in the form of dissipated trust assets.    See Tanimura & Antle,

13   Inc. v. Packed Fresh Produce, Inc., 222 F.3d 132, 140 (3d Cir.

14   2000) (holding that PACA trust dissipation can constitutes

15   irreparable harm).    Iverson declares that Defendants have ceased

16   operations, have substantial accounts receivable yet to be

17   collected, and intend to pay wages, benefits, and taxes rather

18   than PACA trust claims.   Iverson Decl. ¶ 10.     As identified

19   above, courts accept the dissipation of assets from the PACA

20   trust as indicative of irreparable injury.    See, e.g., CP
21   Produce, 2018 WL 1980749, at *3.

22       C.   Balance of the Equities and the Public Interest

23       The balance of equities thus tips towards Plaintiff.          It is

24   statutorily entitled to a trust in the proceeds of any sales

25   from the products it shipped until the outstanding invoices are

26   paid in full.    7 U.S.C. § 499e(c)(2).   Defendants have not
27   demonstrated any hardship they will suffer by being forced to

28   not dissipate trust assets.
                                        5
 1       Finally, an injunction here would be in the public

 2   interest.    As the Ninth Circuit recently noted in S & H Packing,

 3   PACA seeks to further the public interest by ensuring the

 4   protection of produce growers and encouraging agricultural

 5   commerce for social benefit.     883 F.3d at 802.   Given

 6   Plaintiff’s likelihood of success on the merits and Congress’s

 7   intent in passing PACA, the public interest will be served by

 8   granting an injunction here.

 9       D.      Rule 65 Bond or Security

10       Rule 65 provides that a court may only issue an injunction

11   “if the movant gives security in an amount that the court

12   considers proper to pay the costs and damages sustained by any

13   party found to have been wrongfully enjoined or restrained.”

14   Fed. R. Civ. P. 65(c).      Here, based on the evidence presented,

15   the Court concludes no bond or security is required of

16   Plaintiff.   See, e.g., CP Produce, 2018 WL 1980749, at *4.

17

18                         IV.   CONCLUSION AND ORDER

19       For all of the reasons set forth above:

20       1.      Plaintiff’s Motion for a Preliminary Injunction (ECF
21   No. 12) is GRANTED;

22       2.      Defendants are directed to deliver to Plaintiff’s

23   counsel true and correct copies of Defendants’ financial and/or

24   business records identifying and describing all PACA trust

25   assets currently within the possession, custody, and control of

26   defendants and which disclose the location of all such PACA
27   trust assets.    For purposes of compliance with this provision,

28   PACA trust assets are defined to include those assets which are
                                         6
 1   identified as being part of the PACA trust pursuant to 7 C.F.R.

 2   § 46.46(b), which states:

 3         The trust is made up of perishable agricultural
           commodities received in all transactions, all
 4         inventories of food or other products derived from
           such perishable agricultural commodities, and all
 5         receivables or proceeds from the sale of such
           commodities and food or products derived therefrom.
 6         Trust assets are to be preserved as a nonsegregated
           “floating” trust. Commingling of trust assets is
 7         contemplated.
 8         3.   The court orders that Defendants and any officers,

 9   directors, shareholders, employees, agents, bankers,

10   subsidiaries, successors, assignees, principals, attorneys, and

11   persons acting in concert with them shall be and hereby are

12   restrained and prevented from transferring, withdrawing or in

13   any other manner removing trust assets held pursuant to 7 U.S.C.

14   § 499e et seq., including funds on deposit in banking accounts

15   held by or on behalf of Defendants;

16              a.   This Order shall not restrain the accounts of

17   Trinity Fresh Trucking, LLC, against whom Plaintiffs reserve all

18   claims and rights, including the right to later assert that it

19   is in possession of, or has possessed, assets subject to the

20   trust provisions of the PACA;
21              b.   This Order is binding upon the parties to the

22   parties to this action, banking and financial institutions,

23   including Central Valley Community Bank, and all other persons

24   or entities receiving actual notice of this Order by personal

25   service, including facsimile transmission, email, priority mail

26   with delivery confirmation, or overnight delivery;
27   ///

28   ///
                                      7
 1         4.   The Court orders that, pending determination of a

 2   motion for preliminary injunction, Defendants and all owners,

 3   officers, directors, shareholders, employees, agents, bankers,

 4   subsidiaries, successors, assignees, principals, assignors,

 5   attorneys, and persons acting in concert with them, shall be

 6   restrained and prevented from engaging in, committing, or

 7   performing directly and indirectly, any and all of the following

 8   acts:

 9              a.   Removing, withdrawing, transferring, assigning,

10   or selling to any other person or entity, the proceeds from the

11   sales of any or all existing or future inventories of food or

12   other products derived from perishable agricultural commodities,

13   and/or receipts of payment for products or crops sold prior to

14   the date of this order and/or otherwise disposing of assets,

15   books, or funds;

16              b.   Taking any other action whatsoever which causes,

17   has the effect of causing, or which otherwise dissipates

18   Plaintiff’s beneficiary interests in the trust assets; and

19              c.   Taking any other action whatsoever which violates

20   7 U.S.C. § 499e(c)(1) through (4), inclusive, and 7 U.S.C.
21   § 499b(4).

22         5.   No bond shall be required to be posted by Plaintiff

23   pursuant to Rule 65(c) of the Federal Rules of Civil Procedure;

24   and

25         6.   Defendants are further notified of their right to

26   apply to the court for modification or dissolution of this
27   order, if appropriate and supported by a showing of good cause,

28   on two (2) days’ notice or such shorter notice as the court may
                                      8
 1   allow.   See Fed. R. Civ. P. 65(b)(4) and Local Rule 231(c)(8).

 2       IT IS SO ORDERED.

 3   Dated: January 14, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      9
